Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 13 November 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            
                            My Dear General
                            Light Camp November the 13th 1780
                        
                        In revolving into My Mind the chances of discovery By the Moon light, and on the other hand the
                            inconveniences of staying longer than you wish under our tents, I have thought if there was some position which might
                            enable us to take the advantage of the first hours in the Night—how far the sending of the pensilvanians towards
                            Aquakanac, and going ourselves to the Hakinsac position may awaken the Ennemy I cannot pretend to say—The most difficult
                            affair in this would be the Article of the Boats—Clel Smith will go tomorrow morning to West point, unless any
                            intelligence receiv’d at head quarters had made it useful that the enterprise be attempted soon, in which case he would go
                            and reconnoitre the place—suppose he was to bring from West point Clel Gouvion who has often examin’d the place with the
                            eye of an Engineer—These ideas, my dear General, are rather started into my mind, but not fix’d, and I thought I should
                            communicate them. Most Affectionately and Respectfully yours
                        
                            Lafayette
                        
                    I have The Marquis de Count Montmorrency one of the Most illustrious families in france is on his Way to Camp—the Chevalier de Chastleaux—a Relation and friend of mine, Major General in the french Army is also coming—I every day expect thy Brother in Law, his friend Coure de Charles only Son to the Marquis de Castries & who brings a great Consideration in france and has won the Battle of Closter Camp—duke of Lauzun has also written to me that he would Come Soon—these five gentlemen may By theyr existence at home be Considered as the first people in the french Army—This little history I give you Before theyr arrival in consequence of what you have desird from me in the Beginning.  I write some letters to the Commanding officers at Fishkills, west point, and king’s ferry, so that the gentlemen may be directed to come By the Best road to my quarters from which I will present them to you. I think the letters ready to be sent as soon as possible.P.S. As gnl heath Commands in all those parts, I think upon Recollection that I had Better write to him alone—you might also send him a line on the subject.